Citation Nr: 1234255	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  06-18 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease, lumbar spine (previously rated as myositis, dorsal lumbar area).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION


The Veteran had active service from December 1968 to September 1971.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  The RO in Montgomery, Alabama certified these claims to the RO for appellate review.  

The Veteran and his spouse testified in support of these claims during a hearing held before the undersigned in April 2010.  

The Board remanded these claims to the RO for additional action in July 2010.

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to these claims.

The claim of entitlement to service connection for hypertension, including as secondary to service-connected PTSD, is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDING OF FACT

The Veteran's low back disability, variously characterized including as degenerative disc disease, manifests as tenderness, pain on motion, limitation of motion, increased on repetitive use and during flare-ups, mild fatigue, weakness and lack of endurance on repetitive use, and straightening of the lumbar spine secondary to muscle spasm.  It does not manifest as flexion limited to 30 degrees or less, ankylosis, and it does not cause mild to moderate functional impairment and is not incapacitating.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 percent for degenerative joint disease, lumbar spine (previously rated as myositis, dorsal lumbar area), are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5237, 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, the RO provided the Veteran with VCAA notice on the claim being decided by letters dated July 2005, March 2006 and August 2010.  In the letters, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  

As well, the RO provided the Veteran all necessary information on disability ratings and effective dates.  In addition, the RO identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  

In this case, some of the VCAA notice letters, having been sent after the RO initially adjudicated the Veteran's claim, do not satisfy the timing requirements of the VCAA.  The RO cured this timing deficiency, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in June 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2011).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to the claim, including VA and private treatment records and information from the Social Security Administration (SSA).  The RO also afforded the Veteran VA examinations, during which examiners addressed the severity of his back symptoms.

II.  Analysis

The Veteran seeks an increased evaluation for his low back disability.  He claims that the 20 percent evaluation assigned this disability does not accurately reflect the severity of his low back symptoms.  According to a written statements he and his representative submitted in May 2005, May 2007 and February 2012, and the Veteran's and his spouse's April 2010 hearing testimony, the Veteran experiences constant and sometimes radiating pain as a result of his service-connected back disability.  

Allegedly, on the day of his January 2007 VA spine examination, he was having a good day and, as a result, exhibited only minimal pain during range of motion testing.  The Veteran contends that on other days his disability is so severe he cannot get out of bed, walk, stand, or drive a long distance, including for work.  He asserts that he does not receive ongoing treatment for back complaints, but takes medication four to six times daily, owns three back braces and has had cortisone shots in the past.  

In support of his assertions, the Veteran has submitted written statements from friends who have known him for years, including C.C., S.C., H.W., M.B. and J.L.  According to these statements, over the years the Veteran has had back problems, including continuous back pain, which occasionally hindered him from getting out of bed for up to a week at a time, and complained of severe back troubles.    

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2011). 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

A.  Schedular

The RO has evaluated the Veteran's low back disability as 20 percent disabling pursuant to DC 5003, which governs ratings of degenerative arthritis, and DC 5237, which governs ratings of lumbosacral or cervical strain.  

DC 5003 provides that arthritis is to be rated on the basis of limitation of motion under the appropriate DCs for the specific joint(s) involved.  When the limitation of motion of the specific joint is noncompensable, a rating of 10 percent is to be applied for each major joint or group of minor joints affected by the limitation of motion.  38 C.F.R. § 4.71a, DC 5010.  38 C.F.R. § 4.71a, DC 5003 (2011).  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  

DC 5237 is to be rated according to the General Rating Formula For Diseases and Injuries of the Spine (general rating formula).  

DC 5243, which governs ratings of intervertebral disc syndrome, is also applicable in this case.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated under either the general rating formula or the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DCs 5235-5243 (2011).

According to the general rating formula, a 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5) (2011).

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, Note (1) (2011).

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  A 20 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2011).

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2011).  There is no evidence of record indicating the veteran has ever had an incapacitating episode due to his low back disability.  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not apply.  

Normal ranges of motion of the thoracolumbar spine include: flexion from 0 to 30 degrees; extension from 0 to 90 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2011).

Based on these criteria and for the reasons noted below, the evidence of record establishes that the Veteran's low back disability picture does not more nearly approximate the criteria for an evaluation in excess of 20 percent under any applicable DC.  The Veteran's low back disability manifests as occasional tenderness, pain, including on motion, limitation of motion, increased on repetitive use and during flare-ups, mild fatigue, weakness and lack of endurance on repetitive use, and straightening of the lumbar spine secondary to muscle spasm, but not flexion limited to 30 degrees or less or ankylosis, causes mild to moderate functional impairment and is not incapacitating.  

The Veteran has consistently reported intermittent back pain since his discharge from service.  He first did so during a VA examination conducted in February 1972, describing the pain as affecting his upper lumbar, lower dorsal area and causing nausea.  He indicated that the pain was precipitated by reaching for a box or other object on a shelf and that he had not seen a doctor or taken medication for the pain.  

Private treatment records dated in the 1990s confirm low back pain secondary to certain activities.  

Initially, including during the February 1972 VA examination and a November 2003 private orthopedic evaluation, medical professionals noted no objective low back abnormalities other than pain.  In fact, in November 2003 an orthopedist indicated that to the extent the Veteran had radiating pain to his leg, it was not due to his back.  Instead it might be due to his knee or hip.

In December 2004, however, during a private treatment visit a physician noted lumbosacral tenderness on straight leg raising and x-rays revealed that the Veteran had significant degenerative disc disease at S-1.  In February 2006, these abnormalities did not interfere with the Veteran's function as he had full range of motion of the lumbar spine on testing.  

Since then the Veteran has undergone three VA examinations, during which x-rays revealed degenerative changes in his lumbar spine.  During the first examination, conducted in January 2007, when he was allegedly having a good day, he complained of pain, occasionally radiating, stiffness and weakness.  He reported that after overuse he had flare-ups of pain two to three times weekly, lasting days to weeks, but no additional limitation of motion or other functional impairment secondary to the flare-ups.  Allegedly during these flare-ups he is unable to sit or stand for a prolonged period of time.  He denied any periods of incapacitation secondary to his low back disability.  The examiner noted full range of motion, including on repetitive use, with minimal pain, no guarding or ankylosis, no tenderness, spasm or weakness, and no other neurological abnormalities.  He assessed degenerative changes of the lumbar spine with mild to moderate functional limitation related to pain. 

During the second examination, conducted in February 2009, the Veteran again denied "bed-bound" or incapacitating episodes of back pain.  He reported continuous pain, intermittently radiating to his right thigh and foot, with weakness, stiffness, spasm and periods of unsteadiness.  He also reported flare-ups of back symptoms, during which the pain increased in intensity and he was additionally limited by 10 to 25 percent.  Allegedly, he took over-the-counter medication for the pain, which helped.  He contended that he had fallen a few times, occasionally used a brace, could not do strenuous labor, and had problems with repetitive activities, driving long distances, hunting and walking up steep grades.  The examiner noted normal flexion and rotation bilaterally without pain, extension to 22 degrees without pain, normal lateral flexion bilaterally with mild pain, a mild increase in pain, but no decrease in range of motion on repetitive testing, and mild fatigue, weakness and a lack of endurance on repetitive testing.   

During the third examination, conducted in August 2010, x-rays revealed another low back abnormality: straightening of the lumbar spine secondary to muscular spasm.  They also revealed that the Veteran's degenerative changes had progressed since 2007.  

The Veteran reported that his pain had become more intense during the last 12 months and was constant and aching with flare-ups every one to two months after prolonged driving, sitting at the computer or climbing ladders.  He further reported that the flare-ups lasted one to two days, during which he functioned at 80 percent, was still able to walk, but slowly, and avoided physical activity.  He indicated that he relieved the pain with rest, chiropractic treatments and oral medication and denied incapacitating episodes, but noted that he intermittently used a back brace and owned canes, which he used during flare-ups to climb stairs.  

The examiner noted normal flexion, lateral rotation bilaterally and right lateral flexion, all without pain, and limitation of extension to 18 degrees, also without pain.  In addition, the examiner noted that there was no evidence of pain on repetitive motion, but increased limitation of motion, including flexion to 80 degrees, extension to 20 degrees, rotation bilaterally to 20 degrees and right lateral flexion to 28 degrees, secondary to a lack of endurance.  He indicated that the Veteran had mild to moderate impairment with regard to certain activities of daily living due to his low back disability.

This evidence clearly shows that the Veteran's low back disability has gradually worsened since 2007, involving more significant degenerative changes and straightening of the lumbar spine, causing more intense pain, greater limitation of motion and muscle spasm, and resulting in more severe flare-ups.  Despite this, there is no evidence showing that, even during flare-ups or on repetitive use when the Veteran is further limited in function up to 25 percent, he experiences forward flexion to 30 degrees or less or ankylosis of his thoracolumbar spine, favorable or otherwise.  In addition, the Veteran has consistently denied incapacitating episodes of low back symptoms.  The Veteran has subjective complaints of pain.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011). Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.  A schedular evaluation in excess of 20 percent is therefore not warranted.

B.  Extraschedular and Total Evaluations

In certain circumstances, a claimant may be assigned a higher initial or increased evaluation on an extraschedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for a higher initial or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's low back disability are contemplated by the schedular criteria for limitation of motion and functional loss under the factors set forth in DeLuca.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

He has not raised a claim for a TDIU based on his low back disability.  In fact, according to the Virtual VA paperless claims processing system, the RO recently granted the Veteran a TDIU, albeit for only a portion of the appeal period, based on other service-connected disabilities.  Therefore, the Board need not consider a TDIU claim as a component of the claim on appeal.  


ORDER

An evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine (previously rated as myositis, dorsal lumbar area) is denied.


REMAND

Prior to adjudicating the claim of entitlement to service connection for hypertension, including as secondary to service-connected PTSD, additional action is necessary.  See 38 C.F.R. § 19.9 (2011).

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist in the development of a claim includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  In this case, the RO afforded the Veteran an examination in support of the claim being remanded, but, as the Veteran's representative alleges in his Written Brief Presentation dated February 2012, the report of this examination is inadequate to decide this claim.  

Therein the examiner concluded that the Veteran's hypertension is not caused by or the result of active service and less likely than not permanently aggravated by his PTSD.  He then provided a rationale, but it is not sufficiently comprehensive as it pertains to the question of aggravation.  He identified the causes of hypertension, including obesity, aging, physical inactivity, stress and chronic back pain, explained how weight loss decreases blood pressure and weight gain increases it, based on 2002 and 2004 treatment records, noted that the Veteran's hypertension fluctuated based on his weight and age even when he was not receiving treatment for PTSD, and indicated that the Veteran achieved control of his blood pressure with planned weight loss despite having untreated PTSD.

The problem with this rationale is that a physician first diagnosed the Veteran with PTSD in 2004, the same year the Veteran filed his claim for service connection for that condition.  Although weight loss might have resulted in normotensive blood pressure between 2002 and 2004, including as late as July 2004 (several months after the diagnosis), since then, in 2009, in the history section of a mental health evaluation, a medical professional has correlated stress at work and home with the Veteran's hypertension and indicated that the hypertension resolved after retirement.  By doing so, it appears that the stress, a component of PTSD, may also play a role in the Veteran's fluctuating blood pressure.  A more comprehensive addendum opinion is thus necessary.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

This claim is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who evaluated the Veteran in August 2010 for an addendum opinion in support of the claim being remanded.  Ask the examiner to do the following: 

a) review all pertinent documents in the claims file, including those dated since 2004, and her prior opinion; 

b) confirm that she conducted such a review;  

c) opine whether, at any point, during the course of this appeal, the Veteran's PTSD, a component of which is stress, aggravated his hypertension;

d) discuss the significance of the February 2009 mental health note relating the Veteran's hypertension to stress;

e) provide detailed rationale, with specific references to the record, for the opinion expressed; and   

f) if the opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

2.  Review the addendum opinion to ensure that it includes all requested information and, if not, return it to the examiner for correction.  

3.  Readjudicate this claim based on all of the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


